SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

393
KA 10-01086
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JACK LUKENS, DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (COURTNEY E. PETITT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered February 4, 2010. The judgment convicted
defendant, upon a jury verdict, of grand larceny in the fourth degree
and petit larceny.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by reducing the conviction of grand
larceny in the fourth degree (Penal Law § 155.30 [1]) to petit larceny
(§ 155.25) and vacating the sentence imposed on count one of the
indictment and as modified the judgment is affirmed, and the matter is
remitted to Oswego County Court for sentencing on the conviction of
petit larceny.

     Memorandum: On appeal from a judgment convicting him of grand
larceny in the fourth degree (Penal Law § 155.30 [1]) and petit
larceny (§ 155.25), defendant contends that County Court’s Sandoval
ruling constitutes an abuse of discretion. We reject that contention.
The court permitted the prosecutor to ask defendant whether he had
been convicted of criminal possession of a controlled substance in the
seventh degree and identity theft in the third degree. The court also
permitted the prosecutor to ask defendant whether he had two prior
felony convictions and 15 prior misdemeanor convictions without
revealing the underlying nature of those offenses, all of which were
larcenies or related to larceny. We conclude that the court’s
determination was not an abuse of discretion inasmuch as it “reflects
sensitivity to the particular prejudice that may result when a jury is
made aware of the fact that the defendant has previously committed
crimes that are similar to the charged crime” (People v Walker, 83
NY2d 455, 459).

     We also reject defendant’s contention that the court erred in
allowing the People to introduce evidence of his prior involvement as
                                 -2-                           393
                                                         KA 10-01086

an accomplice in an uncharged larceny. The evidence of an uncharged
larceny committed by defendant and his codefendent was properly
admitted under the intent, common scheme or plan, and identity
exceptions to the Molineux rule (see generally People v Ingram, 71
NY2d 474, 479-480; People v Molineux, 168 NY 264, 293-294; People v
Arguinzoni, 48 AD3d 1239, 1240, lv denied 10 NY3d 859).

     We reject the further contention of defendant that the court
erred in denying his motion to sever the two counts of the indictment
and to sever his trial from that of his codefendant. “Defendant’s
motion was untimely, and defendant failed to show good cause for
bringing his motion [eight] months after [his arraignment]” (People v
Wilburn, 50 AD3d 1617, 1618, lv denied 11 NY3d 742; see CPL
255.20 [1], [3]). In any event, defendant’s contention is without
merit. The court did not err in denying defendant’s motion to sever
the counts of the indictment because “[d]efendant failed to establish
that there was ‘[s]ubstantially more proof on one . . . [of the]
joinable offenses than on [the] other[] and there [was] a substantial
likelihood that the jury would be unable to consider separately the
proof as it relate[d] to each offense’ ” (People v Davis, 19 AD3d
1007, 1007, quoting CPL 200.20 [3] [a]; see People v Dozier, 32 AD3d
1346, 1346-1347, lv denied 8 NY3d 880). Additionally, the court did
not abuse its discretion in denying defendant’s motion to sever his
trial from that of his codefendant. “The evidence against defendant
and his codefendant[] was essentially identical, and the respective
defenses were not in irreconcilable conflict” (People v Buccina, 62
AD3d 1252, 1253, lv denied 12 NY3d 913).

     We agree with defendant that his conviction of grand larceny in
the fourth degree is not supported by legally sufficient evidence that
the value of the stolen property exceeded $1,000 (see People v
Pallagi, 91 AD3d 1266, 1269-1270). At trial, the People presented a
surveillance video showing a male pushing a shopping cart containing
merchandise out of a Tractor Supply Company store, and that video
provided legally sufficient evidence from which the jury could
reasonably conclude that defendant was the male in the video (see
generally People v Bleakley, 69 NY2d 490, 495). The only items
clearly visible in the cart, however, were two bags of dog food, and
the People presented no evidence regarding the value of those items.
Although the People did present evidence that $1,899 in “pet
containment” merchandise was missing from the store on the date in
question, no pet containment items are visible in the surveillance
video, and there is no other evidence connecting defendant to those
missing items. Thus, we cannot on this record conclude “ ‘that the
jury ha[d] a reasonable basis for inferring, rather than speculating,
that the value of the property exceeded the statutory threshold’ of
$1,000” (People v Brink, 78 AD3d 1483, 1484, lv denied 16 NY3d 742,
reconsideration denied 16 NY3d 828). Nevertheless, we conclude that
the evidence is legally sufficient to establish that defendant
committed the lesser included offense of petit larceny (see Pallagi,
91 AD3d at 1270; see generally Brink, 78 AD3d at 1484). We therefore
modify the judgment by reducing the conviction of grand larceny in the
fourth degree to petit larceny (Penal Law § 155.25) and vacating the
                                 -3-                           393
                                                         KA 10-01086

sentence imposed on count one of the indictment (see CPL 470.15 [2]
[a]), and we remit the matter to County Court for sentencing on the
conviction of petit larceny (see CPL 470.20 [4]).

     Defendant’s contention that his conviction of petit larceny is
based upon legally insufficient evidence is not preserved for our
review because defendant did not move for a trial order of dismissal
with respect to that count of the indictment (see People v Gray, 86
NY2d 10, 19). In any event, that contention is without merit (see
generally Bleakley, 69 NY2d at 495). Furthermore, viewing the
evidence in light of the elements of the crime of petit larceny as
charged to the jury (see People v Danielson, 9 NY3d 342, 349), we
reject defendant’s contention that the verdict with respect to that
crime is against the weight of the evidence (see generally Bleakley,
69 NY2d at 495).

     Although defendant further contends that he was denied a fair
trial based on prosecutorial misconduct during summation, that
contention is not preserved for our review because defendant failed to
object to the allegedly improper comments during summation (see People
v Balls, 69 NY2d 641, 642; People v Sulli, 81 AD3d 1309, 1311, lv
denied 17 NY3d 802). We decline to exercise our power to review that
contention as a matter of discretion in the interest of justice (see
CPL 470.15 [6] [a]).

     Defendant’s contention that he was denied effective assistance of
counsel because counsel failed to make a timely motion to sever the
indictment is without merit. “Any motion to sever . . . the
indictment would have had ‘ “little or no chance of success,” ’ and
thus counsel’s failure to make such a [timely] motion . . . does not
indicate ineffectiveness of counsel” (Dozier, 32 AD3d at 1347, quoting
People v Caban, 5 NY3d 143, 152). Moreover, we conclude that the
evidence, the law and the circumstances of this case, viewed in
totality and as of the time of representation, establish that
defendant received meaningful representation (see generally People v
Baldi, 54 NY2d 137, 147). In light of our determination, we do not
address defendant’s remaining contention.




Entered:   June 7, 2013                        Frances E. Cafarell
                                               Clerk of the Court